DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 
Response to Amendment
The amendments filled February 10, 2022 have been entered. Claims 1-3, 7-10, 19-20, 25, and 28-30 are currently pending. Claims 1 and 30 have been amended. The 35 U.S.C 112 (b) rejection has been resolved by amendment.

Response to Arguments
Applicant’s arguments with respect to claim 1 filed June 30, 2021 have been considered but are not persuasive.
Applicant states Hunter fails to disclose “the oscillation (for ejecting the fluid) being provided to a part of the container substantially opposite the single aperture”. In 

    PNG
    media_image1.png
    605
    687
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 9-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US 8684980 B2 in view of Newberry et al. US 2018/0108275 A1 as evidenced by Electronic Tutorials: Linear Solenoid Actuator <https://www.electronics-tutorials.ws/io/io_6.html> and in further view of Costello US 3640274.
With regards to claim 1-3 Hunter disclose a device and method using the device (abstract) for treating a subject for eye diseases (Col 2 lines 39-60) the method comprising:
 administering to a topical ocular location of the subject a micro-dose an agent known to treat ophthalmic condition (Col 2 lines 24-30 discloses the device delivers a known amount and Col. 30 lines 30-44 disclose how the amount of fluid delivered is calculated based on the droplet size and number of droplets that form the stream), 

wherein the micro-dose (ranging from 1-15µL per claim 2 and 3-10µL per claim 3) is administered by a handheld device (Col. 6 lines 2-5 disclose the device may be handheld and  Col. 30 lines 30-44 discloses how the total dosage is calculated based on the size and number of droplets and provides an example calculation and does of 6.5 microliters) and that comprises: a container comprising a liquid formulation (Col. 2 lines 31-38) and a single aperture (Col 2 lines 39-46 disclose an ejector mechanism from which the liquid leaves the device, Col. 14 discloses additional details about the ejector mechanism in lines 41-67: the ejector mechanism has a plate with openings that determine the droplet size and may have multiple openings or a SINGLE opening thereby providing a single aperture for the liquid to leave the device; additionally one could consider the global picture of the ejector mechanism and view the circled section in the annotated figure below to be considered a single aperture); and 
an image-based alignment system including a mirror; wherein the subject employs the image-based alignment system to align the aperture with the topical ocular location by observing an image of an eye of the subject as provided by the mirror and positioning the handheld device such that the image is both centered and in focus (mirror 800, with cross hairs used to aid the user’s alignment Col. 11 lines 56-67).

    PNG
    media_image2.png
    406
    582
    media_image2.png
    Greyscale

Figure 1; Hunter Figure 16A annotated for claim 1 to illustrate a single aperture

Hunter fails to teach electromagnetic transducer configured to emit the micro-dose from the container through the single aperture by imparting an oscillation to the container; a solenoid; and a pin member; wherein the solenoid is configured to drive the pin member between a first position that seals the aperture and a second position where the aperture is unsealed and that the mirror is concave.

Hunter does disclose 10an actuator configured to emit the micro-dose from the container through the single aperture by imparting an oscillation (Col. 2 lines 39-46 discloses the actuator is responsible for emitting of the dose and Col. 14 lines 41-67: the ejector mechanism has a plate with openings that determine the droplet size and 

    PNG
    media_image1.png
    605
    687
    media_image1.png
    Greyscale

Figure 2: showing the container is opposite the actuator (or device that imparts an oscillation) and aperture


Newberry teaches that an electromagnetic or piezoelectric may be used interchangeably [0052] to generate a fluid flow. Electronic Tutorials is used as evidence to teach that a solenoid is a type of electromagnetic actuator that uses a pin to open or close a valve and can regulate fluid flow see pages 1-3 of the attached NPL.
It would have been obvious to one or ordinary skill in the art before the effective filing date to have used an electromagnetic instead of a piezoelectric as taught by Hunter as Hunter discloses a variety of different actuators (Col. 6 lines 12-14) thereby making the choice of actuators a substitution of equivalent parts. Additionally applicant’s specification allows for a piezoelectric actuator among others thereby removing the criticality of using an equivalent part.

Hunter and Newberry fail to disclose the mirror is concave.
Costello teaches an eye dispensing device thereby being in the same field of endeavor as Hunter. Costello teaches the use of a plane or concave mirror to aid in the administration prior to the blinking reflect and provide a visual feedback/ alignment by allowing the user to see his eye in the mirror (Col. 2 lines 33-34 and Col. 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a concave mirror as taught by Costello in lieu of an unspecified mirror curvature in order to improve the visual optics of Hunter and Newberry device.

	With regards to claim 9, Hunter discloses up to 100% of the fluid reaches the ocular location (Col 5 lines 13-28).

	With regards to claim 10, Hunter discloses the known mass of therapeutic agent delivered to the topical ocular location is determined from pulse duration and active agent concentration in the liquid formulation (Col. 30 lines 20-44, discloses how the does is calculated, and the pulse duration).

25With regards to claim 2019, Hunter discloses the container comprises a volume of the liquid formulation sufficient to provide multiple micro-doses (Col. 30 lines 15-19 discloses multiple does).  
30	
Claims 7-8, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US 8684980 B2 (hereafter referred to as Hunter) in view of Newberry et al. US 2018/0108275 A1 (hereafter referred to as Newberry) as evidenced by Electronic Tutorials: Linear Solenoid Actuator https://www.electronics-tutorials.ws/io/io_6.html  in view of Costello US 3640274, and in further view of Abad US 2014/0113946 A1.
With regards to claims 7 and 8, Hunter, Newberry and Costello fail to disclose the therapeutic agent is the sole active ingredient thereby limiting any interactions.
	With regards to claim 20, Hunter, Newberry, and Costello fail to disclose not using a preservative. 
	With regards to claim 25, Hunter, Newberry, and Costello fail to disclose the ophthalmic condition is selected from the group consisting of: presbyopia, glaucoma, myopia, and dry eye.
Regarding claims 7-8, 20, and 25:
Abad teaches a liquid ophthalmological medication (abstract) thereby being in the same field of endeavor as Hunter. Abad teaches the use and concentration of pilocarpine (which is a therapeutic agent as defined by applicant) for the treatment of presbyopia when used as the sole active ingredient [0027] or in combination [0012] and that the composition may contain a preservative (therefor the composition may not contain a preservative) and that preservatives are known eye irritants [0056]. While Abad does teach pilocarpine may be used in combination with other medications Abad reports that these medication reduce the side effects without reducing the effectiveness of pilocarpine [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used any of the medication combinations for treating an ophthalmic condition as taught by Abad with the device of Hunter since Hunter allows for any currently available ocular medications/ known formulations (i.e. multiple drug formulations) to be used with his delivery device. Hunter provides improved delivery resulting in less waste (Col. 1 line 54- Col. 2 lines 8). 

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US 8684980 B2 in view of Newberry et al. US 2018/0108275 A1 as evidenced by Electronic Tutorials: Linear Solenoid Actuator <https://www.electronics-tutorials.ws/io/io_6.html> and in further view of Costello US 3640274 as evidenced by “Spherical mirrors” The Physics Hypertextbook <https://physics.info/mirrors/>.
claim 28, Hunter discloses a radius of curvature of the mirror is in a range from 60 mm to 120 mm (as evidenced by the hyperphysics radius of the curvature (r) is the distance from the pole to the center of the curvature and the distance from the pole to focal point is f=r/2, in Hunter the distance from the device aperture to the eye has an effective range of 3 to 4 cm per (Hunter Col. 6 lines 33-43) and per Hunter Figure 8 the mirror is essentially in-line with the aperture therefore the focal point (f) would be 3-4cm and radius of curvature would be 6 to 8cm or 60 or 80mm falling within the claimed range, since the user employs the visual optics in order to use the device (per Hunter Col 11 lines 55-67)) .
Hunter and Newberry fail to disclose the mirror is concave.
Costello teaches an eye dispensing device thereby being in the same field of endeavor as Hunter. Costello teaches the use of a plane or concave mirror to aid in the administration prior to the blinking reflect and provide a visual feedback/ alignment by allowing the user to see his eye in the mirror (Col. 2 lines 33-34 and Col. 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a concave mirror as taught by Costello in lieu of an unspecified mirror curvature in order to improve the visual optics of Hunter and Newberry device.

With regards to claim 30, Hunter discloses a distance between the aperture and the topical ocular location is in a range KDL-101A/PCT/USPage 416/444894from 30 mm to 60 mm when the subject has properly aligned the handheld device using the image-based alignment system (Hunter discloses the delivery distance is 3 to 4 cm or 30 to 40 mm (Col. 6 lines 33-43) falling within the claimed range. The delivery distance would imply the distance between the .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US 8684980 B2 in view of Newberry et al. US 2018/0108275 A1 as evidenced by Electronic Tutorials: Linear Solenoid Actuator <https://www.electronics-tutorials.ws/io/io_6.html> and in further view of Costello US 3640274 as evidenced by Gannon, Megan “The best length for eye lashes” Live Science, February 24, 2015, < https://www.livescience.com/49934-optimal-length-for-eyelashes-discovered.html>.
With regards to claim 29, Hunter fails to disclose a diameter of the concave mirror is in a range from 15 mm to 30 mm.
While a size for the mirror is not disclosed in Hunter, Newberry or Costello having a small portable mirror would have been obvious to one of ordinary skill in the art as the eye and pupil has a set size and therefore a mirror needs to be no bigger than the average eye opening (20 mm as evidenced by “the best length for eye lashes” Live Science, February 24, 2015).
Therefor it would have been obvious to one of ordinary skill before the effective filing to have made the mirror a similar size as the eye in order to provide the user with an effective viewing field. Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781